UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1709



STEPHEN A. ARMSTRONG,

                                    Party in Interest - Appellant,

          and


INTER-WORLD DEVELOPMENT CORPORATION; INTERNA-
TIONAL INVESTIGATIONS, INCORPORATED; RICHARD
L. BAST,

                                                       Plaintiffs,

          versus


ANTONIA LEIGH PETTIT; BARBARA OZELLA REVES;
WILLIAM G. BILLINGHAM; JOHN F. DAVIS; MARY
AUDREY LARKIN; LOIS AMES; ANTHONY JOSEPH
PETTIT,

                                           Defendants - Appellees,

          and


VICTOR MICHAEL GLASBERG; JEANNE GOLDBERG;
COHEN, DUNN & SINCLAIR, PC; J. FREDERICK
SINCLAIR; THOMAS J. CURCIO; CARTER & KRAMER,
PC; CHARLES WARREN KRAMER; JACOBOVITZ, ENGLISH
& SMITH, PC; DAVID BENJAMIN SMITH; CLAUDE
DAVID CONVISSER; NANCY GERTNER; PATRICIA
GRIEST; JODY L. NEWMAN; DELMAR D. HARTLEY;
MADDONA LEA SCHAMP PETTIT; ANNE CONNELL;
WILLIAM C. HILLMAN; ROGER A. COX,

                                                       Defendants.
Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-95-531-A)


Submitted:   October 27, 1998          Decided:   November 23, 1998


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gottlieb James Frick, II, Alexandria, Virginia, for Appellant.
Frank Willard Dunham, Jr., COHEN, GETTINGS & DUNHAM, P.C., Arling-
ton, Virginia; Barbara Ozella Reves, Alexandria, Virginia; John
Otto Easton, JORDAN, COYNE & SAVITS, Fairfax, Virginia; Pamela Anne
Bresnahan, Steven Robert Becker, VORYS, SATER, SEYMOUR & PEASE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Stephen Andrew Armstrong appeals the district court’s deci-

sions imposing Fed. R. Civ. P. 11 sanctions and denying his Fed. R.

Civ. P. 59(e) motion for reconsideration.* We have reviewed the

record, the district court’s opinions, and Armstrong’s claims on

appeal, and find no reversible error. Accordingly, we affirm the

orders on the reasoning of the district court. Armstrong v. Pettit,

No. CA-95-531-A (E.D. Va. Dec. 6, 1995; Mar. 24, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the Court and argument

would not aid the decisional process.




                                                          AFFIRMED




     *
       Armstrong’s notice of appeal and informal brief state that
he is taking appeal from the district court’s orders of August 4,
October 6, October 10, October 25, November 17, December 5, 20,
1995, January 19, 1996, and March 24, 1998. This court has already
determined that Armstrong’s prior appeal from the district court’s
orders of August 4, October 10, October 11      (dated October 6),
October 25, and November 20 (dated November 17), was untimely, and
that his prior appeal from the district court’s orders of December
20, 1995, and January 19, 1996, was without merit. See Armstrong v.
Goldberg, No. 96-1223 (4th Cir. Nov. 18, 1997) (unpublished) and
this court’s order entered February 20, 1998. We decline to
reconsider our prior holdings relative to these orders.


                                3